Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 16-35 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 12/17/2021 are accepted by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 and 17-20 of Patent # 7,302,060 contains every element of claims 1-12 of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. See the claim comparison below.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Comparison
Instant Application # 17/555,326
US Patent # 11,240,032
16
A computer-implemented method to participate in a token distribution process for dividing a quantity of tokens at an input address associated with an input node into a plurality of sub-quantities and distributing the sub-quantities to multiple output addresses associated with respective output nodes using a blockchain, wherein the token distribution process utilizes a hierarchical token distribution scheme, the computer-implemented method comprising: identifying an upstream node (U.sub.i) and a plurality of downstream nodes (U.sub.ijk) associated with a mixer node (U.sub.ij), wherein the hierarchical token distribution scheme has recruited the mixer node; collaborating with the upstream node to generate a first commitment channel (U.sub.i.fwdarw.U.sub.ij) for a first transaction between the upstream node and the mixer node; and for each of the plurality of downstream nodes: collaborating with the downstream node to generate a second commitment channel (U.sub.ij.fwdarw.U.sub.ijk) for a second transaction between the mixer node and the downstream node, wherein an unlocking script for the first transaction is derived from an unlocking script for any one of the second transactions.
1
A computer-implemented method to participate in a token distribution process for dividing a quantity of tokens at an input address associated with an input node into a plurality of sub-quantities and distributing the sub-quantities to multiple output addresses associated with respective output nodes using a blockchain, the method comprising: identifying an upstream node (U.sub.i) and a plurality of downstream nodes (U.sub.ijk) associated with a mixer node (U.sub.ij); collaborating with the upstream node to generate a first commitment channel (U.sub.i.fwdarw.U.sub.ij) for a first transaction between the upstream node and the mixer node; and for each of the plurality of downstream nodes: collaborating with the downstream node to generate a second commitment channel (U.sub.ij.fwdarw.U.sub.ijk) for a second transaction between the mixer node and the downstream node, wherein an unlocking script for the first transaction is derived from an unlocking script for any one of the second transactions.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 7565537 (Morais et al.), “This invention relates to security and establishing secure network communications, and particularly to secure key exchange with mutual authentication. Further, the invention includes a secure key exchange with mutual authentication that allows devices on a network to perform, in a single roundtrip over the network, the exchange. A key exchange initiator packet that does not include a key to be established is sent from an initiating device to another device via a network. The key exchange initiator packet is validated and the other device generates the key without requiring any additional packets to be received from the initiating device in order to generate the key. A key exchange response packet that does not include the key is returned to the initiating device, which validates the key exchange response packet and generates the key without requiring any additional packets to be sent to the other device or received from the other device”.
US Publication No. 2015/0242894 (Gopal), “a system for channel integration that includes a transaction session identifier for a transaction of a consumer at a Self-Service Terminal (SST) is mapped to an anonymous session identifier. An advertisement service is selected and the anonymous session identifier is communicated to the selected advertisement service. Finally, facilitation results in proxying an advertisement interface, supplied by the selected advertisement service, with an existing interface, which is associated with the transaction occurring on the SST. Further, the system includes the advertisement interface can be script as described above that creates the anonymous session without any action being required by the consumer during the transaction at the SST. Still further, the advertisement interface can be an image or a form (with no direct execution or linking capabilities or with such embedded capabilities turned off for security reasons), where the actions of the consumer with respect to areas of the image or fields of the form are monitored and relayed back from the transaction session of the SST to selected advertisement service for a response”.
US Publication No. 2016/0103675 (Aabye et al.), “a system for updating personalization information associated with an updated mobile application on a communication device. The method comprising receiving a migration notification from the application provider computer. The migration notification including device identification information, applet identification information, and application version information for a mobile application installed on the communication device by the application provider computer. The method may further comprise identifying an account associated with the migration notification using the device identification information and the applet identification information, identifying a current personalization profile associated with the mobile application using the received application version information, identifying an updated personalization profile associated with the updated mobile application, and determining partial personalization information associated with a difference between the current personalization profile and the updated personalization profile. The method may further comprise generating partial personalization scripts including the partial personalization information for updating the personalization information stored in the mobile application of the communication device and providing the partial personalization scripts to the application provider computer for installation on the communication device”.
US EP Publication No. 2704378 (Van Wyk et al.), “a system includes a node that may measure and/or recognize network activity or congestion and send feedback to downstream nodes (i.e., higher rank nodes) in response. During periods of lower network activity, lower congestion and/or lower network load, the feedback may direct an upstream flow of packets to be transmitted at a quality of service (QoS) level that allows consumption of more bandwidth than is indicated by a QoS level associated with a service level agreement (SLA) of the upstream flow of packets. During periods of higher network activity, congestion and/or network load, the feedback may limit the upstream flow of packets to the QoS level associated with the SLA of the upstream flow of packets. Accordingly, an upstream node (e.g., a root node) may use feedback to regulate bandwidth used by one or more downstream nodes and/or flows of packets, in part using network activity, congestion and/or bandwidth availability”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432